Order issuc(I Novemlwr 30. 2012




                                                 In The
                                 tnurt nf Appia1s
                           if1! Jitritt of cxw tt Oa11zu
                                         No. 05-12-01518-CV


                              IN RE SHANNON WHALEY, Relator


                    Original Proceeding from the 68th Judicial 1)istrict Court
                                      Dallas County, Texas
                                Trial Court Cause No. 10-14604


                                            ORDER
                             Before Justices Bridges, Lang, and Fillmore


         In accordance with the Courts opinion issued this date, the petition for writ of mandamus

is conditionally CRANTED in part. The Court ORDERS the Honorable Martin Hoffman, Judge

of the 68th Judicial District Court of Dallas County, to ISSUE an order specifying his reasons for

granting a new trial in this matter. Should the trial judge fail to comply with this order, the writ will

issue. The Court ORI)ERS the Honorable Martin Hoffman to file with this Court, within thirty

(30) days of the date of this order, a certified copy of his order issued in compliance with this

order.

         We DENY the petition for writ of mandamus to the extent that relator seeks to have the order

granting a new trial set aside and judgment rendered on the jury verdict, and to have this Court

determine relator’s reasonable attorneys’ fees and costs.
        We ORDER that relator recover her costs of this original proceeding from real parties in

interest.




                                                     If
                                                   —‘—-—.-—-- __--_.L

                                                    [)O1 (I\’ *
                                                   .11 iS I 1( I.